IMG-165                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                 No. 09-1868
                                 ___________

                       SHAMSUDDIN SIKANDER;
                  SALINA SIKANDER; RUFFEL SIKANDER,

                                            Petitioners

                                       v.

               ATTORNEY GENERAL OF THE UNITED STATES
                  ____________________________________

                     On Petition for Review of an Order of the
                          Board of Immigration Appeals
             (Agency Nos. 070-892-880, 070-868-193 and 070-868-148)
                  Immigration Judge: Honorable Annie S. Garcy
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 14, 2010

             Before: RENDELL, FISHER and GARTH, Circuit Judges.

                             (Filed: April 15, 2010)
                                  ___________

                                  OPINION
                                 ___________

PER CURIAM
         Lead petitioner Shamsuddin Sikander1 seeks review of the Board of Immigration

Appeals’ (“BIA”) order dismissing the appeal from the denial of his motion to reopen

proceedings. For the following reasons, we will deny his petition.

                                                  I.

         Sikander, a native and citizen of Bangladesh, entered the United States in 1993

without having been admitted. He applied for asylum alleging that he was persecuted on

the basis of his political opinion for his membership in the Jatiya political party. On

September 23, 1998, an Immigration Judge (“IJ”) denied his applications for asylum and

withholding of removal. Sikander did not appeal the decision, and consequently, his

original immigration hearing was not transcribed.

         In 2008, more than ten years after the IJ ordered his removal, Sikander filed a

motion to reopen his removal proceedings to reapply for asylum based on changed

country conditions. Sikander argued that Bangladesh was in a declared state of

emergency since January 11, 2007, and that the military had come to his home in 2002

seeking his whereabouts. He also attested that since the state of emergency was declared,

his house had been searched several times, and that his brother had been repeatedly

detained and abused in an effort to find him, most severely in January 2008. Sikander




         1
             Salina and Ruffel Sikander are the wife and son of petitioner and riders to his
claim.

                                                  2
supported his motion with the 2006 and 2007 Bangladesh Country Reports and assorted

newspaper articles.

       The IJ denied Sikander’s motion to reopen. The IJ found that he had filed his

motion long after the 90-day statutory deadline, and that he failed to satisfy the “changed

country conditions” exception. Even if Sikander could show a material change in country

conditions, the IJ noted that his 22-month delay2 in filing for reopening undermined the

veracity of his claim. Further, the IJ found that Sikander’s allegations did not warrant

prima facie eligibility for asylum to grant his untimely motion to reopen, especially as he

failed to offer any documentation to corroborate his assertions.

       Sikander appealed to the BIA, which affirmed the IJ’s decision. The BIA agreed

that Sikander had failed to establish that changed circumstances excused the untimeliness

of his motion to reopen and therefore was precluded from filing a second application for

asylum. Sikander, through counsel, filed a timely petition for review.

                                             II.

       To the extent that Sikanker seeks review of the IJ’s September 23, 1998 order, we

lack jurisdiction to review his claims because his petition for review is untimely.3


       2
       As both the BIA and government note, the IJ erroneously found that Sikander
waited “10 months” after the state of emergency was declared in Bangladesh to file his
motion to reopen. The record demonstrates that his October 2008 motion was filed 1 year
and 10 months after the January 2007 declaration of a state of emergency.
       3
        A petition for review must be filed within thirty days afer the date of the final
order of removal. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405-06 (1995)
Sikander filed his petition on March 26, 2009, more than ten years after the IJ’s denial of

                                              3
Accordingly, the only question properly before this Court is whether the BIA abused its

discretion in denying Sikander’s motion to reopen. See 8 U.S.C. § 1252(a); Liu v. Att’y

Gen., 555 F.3d 145, 148 (3d Cir. 2009). Motions for reopening are generally disfavored

because of the threat they pose to finality. INS v. Doherty, 502 U.S. 314, 323 (1992).

The BIA’s discretionary decision will not be disturbed unless it is “arbitrary, irrational, or

contrary to law.” Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004).

       An alien must generally file a motion to reopen with the BIA “no later than 90

days after the date on which the final administrative decision was rendered.” 8 C.F.R.

§ 1003.2(c)(2). This deadline does not apply to motions that rely on evidence of

“changed circumstances arising in the country of nationality . . . if such evidence is

material and was not available and could not have been discovered or presented at the

previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). Here, Sikander did not file the motion to

reopen within the 90-day window; therefore, he must show changed country conditions in

Bangladesh in order to excuse the untimeliness.

       In arguing that country conditions have changed, Sikander’s petition discusses the

impact of the state of emergency declared on January 11, 2007, in Bangladesh. Relying

on his affidavit, his petition details how his house and houses of relatives have been

searched several times, and members of his family have been harassed between

2003-2006 by the police. Sikander emphasizes that in January 2008, his brother was



his application for asylum.

                                              4
detained, beaten, tortured, and interrogated by the police in an attempt to discover

Sikander’s whereabouts, and that his brother required medical attention for his serious

injuries. His brief also includes a 15-page direct excerpt from the 2007 Country Reports

for Bangladesh. Sikander introduces an additional claim that he fears he will face

violence because he is Ahmedian, although he never asserted his religion as part of his

original asylum claim.

       We conclude that the BIA did not abuse its discretion in refusing to excuse the

untimeliness of Sikander’s motion to reopen based on changed conditions. Despite

Sikander’s claim that the Board failed to address country conditions, we find that the BIA

adequately addressed its basis for denying relief. First, Sikander’s motion was based on

the state of emergency that was declared in 2007; however, he waited 22 months before

filing his motion to reopen, and fails to provide an explanation for this delay. He also

could have filed a motion to reopen soon after his brother was detained and tortured in

January 2008, a key factor on which he relies when seeking his own relief, and yet failed

to do so. As both the IJ and BIA found, it appears that Sikander’s motion to reopen

coincided with his detention, as opposed to changed conditions.

       In addition, while Sikander provides general evidence of political unrest, the 2007

Country Report makes little mention of persecution or violence towards members of the

Jatiya party. Sikander also provides no evidence that he will personally face persecution.

Although he alleges that his brother was tortured and required medical care, he does not



                                             5
provide any evidence from his brother or family member to corroborate his claims.

Accordingly, because Sikander fails to show that the BIA acted arbitrarily, irrationally, or

contrary to law, the denial of his motion to reopen must stand.

       Finally, we note that Sikander’s argument that the matter should be remanded

because the record is incomplete is without merit. As the government notes, this is the

first time in which Sikander asserts that he cannot properly challenge the IJ’s findings

because no transcript of the hearing exists, and therefore, this claim is unexhausted. See

Lin v. Att’y Gen., 543 F.3d 114, 119-23 (3d Cir. 2008). Moreover, the reason no

transcript exists is because Sikander failed to appeal the IJ’s initial decision, which this

Court lacks jurisdiction to consider.

       For these reasons, the petition for review is denied. In light of our disposition,

Sikander’s pending motion for stay of removal is denied as moot. See Catney v. INS, 178

F.3d 190, 196 n.9 (3d Cir. 1999).




                                               6